—Order, Supreme Court, New York County (Barry Cozier, J.), entered May 21, 1998, which, in an action by an insurer against reinsurers for breach of reinsurance contracts, insofar as appealed from, denied plaintiffs motion for summary judgment, unanimously affirmed, with costs.
In the absence of controlling reinsurance case law interpreting the contract language providing for the aggregation of multiple occurrences having a common origin or being traceable to the same act, omission or error, the IAS Court properly looked to direct insurance case law interpreting similar contract language, namely, Stonewall Ins. Co. v Asbestos Claims Mgt. Corp. (73 F3d 1178, 1213, mod on other grounds *36985 F3d 49) and Johnson Corp. v Indemnity Ins. Co. (7 NY2d 222, 228-230). On the basis of such case law, the IAS Court correctly rejected plaintiffs argument that aggregation of the disparate pollution occurrences underlying the multiple claims against its insured was necessarily justified by the latter’s company-wide policy or practice of ignoring environmental concerns. We have considered plaintiffs other arguments, including that its aggregation of its insured’s losses is justified by the “follow-the-fortunes” doctrine, and find them to be unavailing. Concur — Rosenberger, J. P., Williams, Mazzarelli, Lerner and Buckley, JJ.